FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                         December 2, 2015
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
KEITH E. FRAZIER,

      Plaintiff - Appellant,
                                                            No. 15-1231
v.                                             (D.C. No. 1:14-CV-02766-CMA-MJW)
                                                           (D. Colorado)
MICHAEL MILLER, Warden, CCCF;
VICKI LEWIS, Librarian, CCCF,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, LUCERO, and McHUGH, Circuit Judges.
                  _________________________________


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Plaintiff Keith Frazier, a Colorado prisoner appearing pro se,1 appeals from the

district court’s entry of judgment in favor of Defendants Michael Miller and Vicki



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         Because Mr. Frazier appears pro se, we construe his filings liberally. See
Garza v. Davis, 596 F.3d 1198, 1201 n.2 (10th Cir. 2010).
Lewis. Upon review of Mr. Frazier’s appeal, the panel identified a potential defect in

this court’s appellate jurisdiction.

       Rule 4 of the Federal Rules of Appellate Procedure requires that a party file

notice of appeal with the district court within thirty days of entry of judgment. Fed.

R. App. P. 4(a)(1)(A); 28 U.S.C. § 2107(a). The court of appeals normally lacks

jurisdiction to consider an appeal if notice of appeal is not filed within the thirty days

mandated by Rule 4. See Bowles v. Russell, 551 U.S. 205, 214 (2007). But Rule 4

contains an exception for prisoners, such as Mr. Frazier, currently confined to an

institution. See Fed. R. App. P. 4(c). For prisoners, Rule 4(c)(1) provides that notice

of appeal “is timely if it is deposited in the institution’s internal mail system on or

before the last day for filing.” It further provides that a prisoner can prove the date on

which he deposited his notice of appeal by attaching a signed declaration that states

the date on which the prisoner deposited the notice of appeal in the prison mail

system, declares that first-class postage has been prepaid, and includes language

substantially similar to the following: “I declare under penalty of perjury that the

foregoing is true and correct. Executed on [date].” See Fed. R. App. P. 4(c)(1); 28

U.S.C. § 1746(2).

       In this case, the district court entered final judgment in Mr. Frazier’s case on

May 29, 2015. But Mr. Frazier’s notice of appeal was not received by the district

court until July 1, 2015, outside the normal thirty-day limit. Mr. Frazier’s notice of

appeal was not accompanied by a Rule 4(c)-compliant declaration. Accordingly, the

panel issued an order to show cause directing Mr. Frazier to address the timeliness of

                                            2
his appeal within 21 days and indicating that a failure to remedy this jurisdictional

defect would result in dismissal of the appeal without further notice. See 10th Cir. R.

42.1.

        Mr. Frazier has failed to respond to the panel’s order to show cause.

Accordingly, we dismiss the appeal for lack of jurisdiction. Mr. Frazier’s motion to

proceed in forma pauperis is granted, but we remind him of his obligation to continue

making partial payments until the fee has been paid in full.

                                            ENTERED FOR THE COURT


                                            Carolyn B. McHugh
                                            Circuit Judge




                                            3